guardianship with a relative or adoption, and (3) that the State file a
                petition to terminate parental rights if the case plan was not completed.
                The juvenile division of the district court adopted the Special Master's
                recommendations.
                                 Following the six-month periodic review hearing, the juvenile
                division of the district court approved the Special Master's
                recommendations to maintain the status quo. Then, after the one-year
                permanency review hearing, the juvenile division of the district court
                modified the permanency plan for K.A. and B.A. to prioritize adoption and
                the termination of parental rights, with a concurrent plan for
                guardianship with a relative.' The juvenile division of the district court
                also determined that DCFS was no longer required to make reasonable
                efforts to reunify petitioner with her children.
                                 Later, K.A. and B.A.'s paternal grandmother and paternal
                great grandmother jointly petitioned the First Judicial District Court of
                Nevada to be appointed co-guardians of K.A. and B.A. The petition also
                sought permission to relocate K.A. and B.A. to. Alaska to be with the
                grandmother. Although K.A. and B.A. had been living with the great
                grandmother, her ability to continue caring for the children was
                diminishing with her deteriorating health. Petitioner did not attend the
                hearing for the guardianship proceedings.




                     'The permanency plan for M.M. is not at issue in this petition
                because, having returned to live with petitioner, she is no longer a part of
                the NRS Chapter 432B proceedings.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) (94Th


                   :142-10aSF.,--.)94
                           While the petition for co-guardianship was pending, the
                Special Master held the 18-month periodic review hearing for the NRS
                Chapter 432B proceedings and recommended maintaining the existing
                permanency plan for K.A. and BA. Additionally, the Special Master
                recommended authorizing DCFS to submit an Interstate Compact on the
                Placement of Children (ICPC) to Alaska to place K.A. and B.A. with the
                grandmother and, in the interim, to allow for an immediate 30-day
                placement if the great grandmother's health continued to deteriorate.
                Petitioner filed an objection to these recommendations, claiming that,
                among other things, her parental rights were being terminated in
                violation of due process. The juvenile division of the district court
                disagreed with petitioner and adopted the Special Master's
                recommendations, concluding that petitioner failed to rebut the
                presumption that the termination of parental rights was in K.A.'s and
                B.A.'s best interest because the children have resided outside of
                petitioner's home for more than 14 months of a consecutive 20-month
                period.
                           Six months later, in the guardianship proceedings, the district
                court granted the grandmother and great grandmother's petition for co-
                guardianship of K.A. and B.A.
                           Petitioner filed this writ, arguing that the district court
                violated her due process rights and independently abused its discretion
                when applying the law.




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) I947A
                                                 DISCUSSION

                             A writ of mandamus is available, inter alia, "to control an
                arbitrary or capricious exercise of discretion."    Int'l Game Tech., Inc. v.
                Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008).
                Generally, writ relief is available only when there is no "'plain, speedy,
                and adequate remedy in the ordinary course of law."              See Westpark
                Owners' Ass'n v. Eighth Judicial Dist. Court, 123 Nev. 349, 356, 167 P.3d
                421, 426 (2007) (quoting NRS 34.170). The petitioner bears "the burden of
                demonstrating that extraordinary relief is warranted."         Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                             The decision of the juvenile division of the district court to
                adopt the Special Master's recommendations that maintained the existing
                permanency plan for K.A. and B.A. is not appealable.          See Clark Cnty.
                Dist. Attorney v. Eighth Judicial Dist. Court, 123 Nev. 337, 342, 167 P.3d
                922, 925 (2007) (acknowledging that a placement order under NRS
                Chapter 432B is not appealable); August H. v. State, 105 Nev. 441, 443,
                777 P.2d 901, 902 (1989) ("[N]o statute or court rule authorizes an appeal
                from an order of the district court granting a petition for temporary
                custody pursuant to NRS Chapter 432B."). Accordingly, if, as we assume,
                petitioner is challenging the decision of the juvenile division of the district
                court resulting from the 18-month review to preserve the status quo of the
                permanency plan for K.A. and B.A., writ relief would be appropriate if that
                court acted arbitrarily or capriciously. 2




                      2 1f
                         petitioner is attempting to challenge the co-guardianship order,
                her only recourse is to petition the district court to terminate the co-
                                                                 continued on next page . . .
SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                 Petitioner's due process rights were not violated
                               Petitioner asserts that the juvenile division of the district
                 court violated her due process rights by constructively terminating her
                 parental rights as to K.A. and B.A. without affording her the protections
                 guaranteed in termination proceedings. The State claims that petitioner's
                 parental rights were not terminated, petitioner maintains the legal rights
                 of a parent, and petitioner is free to call and visit her children. 3
                              At the outset, we reject petitioner's arguments that her
                 parental rights were constructively terminated. Terminating parental
                 rights results in the respective child being forever free from their parent's
                 custody and control.     See NRS 128.110. When a child is placed in the
                 temporary custody of a person other than a parent, "Mlle parent retains
                 the right to consent to adoption, to determine the child's religious
                 affiliation and to reasonable visitation, unless restricted by the court."
                 NRS 432B.550(2)(a), Moreover, if these rights are being abridged, a
                 parent may petition the court to enforce them.              See id.     Although
                 petitioner may be financially precluded from physically visiting her
                 children in Alaska at this time, her legal rights as a parent remain intact
                 and she still has the opportunity to progress in her case plan in order to


                 . . . continued

                 guardianship under NRS 159.1905(1) because she failed to file a timely
                 appeal of that decision.

                       3 We  conclude that real party in interest's mootness argument lacks
                 merit because petitioner's challenge creates a live controversy.        See
                 Majuba Mining v. Pumpkin Copper, 129 Nev., Adv, Op. 19, 299 P.3d 363,
                 364 (2013).



SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A.   e
                      seek the reinstatement of reunification efforts and to regain custody of her
                      children. Thus, we conclude that the juvenile division of the district court
                      did not constructively terminate petitioner's parental rights, and therefore
                      petitioner was not entitled to the due process protections provided to
                      parents in termination proceedings.
                                   We also conclude that the juvenile division of the district court
                      did not violate petitioner's due process rights in any other way. Petitioner
                      was represented by counsel in the NRS Chapter 432B proceedings and
                      received a hearing before any changes occurred as to the custody of her
                      children. See In re Parental Rights as to A.G., 129 Nev., Adv. Op. 13, 295
                      P.3d 589, 593(2013) ("Due process requires that each parent is entitled to
                      a hearing before being deprived of the custody of his or her child."). 4 We
                      therefore reject petitioner's assertion that she was denied due process.
                      The juvenile division of the district court did not act arbitrarily or
                      capriciously
                                   The juvenile division of the district court committed no
                      arbitrary or capricious action. We reject petitioner's argument that the
                      NRS 432B.590(4) presumption does not apply here because K.A. and B.A.
                      have not lived in Alaska for 14 months. NRS 432B.590(4) states that "[i]f
                      a child has been placed outside of the home and has resided outside of the
                      home pursuant to that placement for 14 months of any 20 consecutive
                      months, the best interests of the child must be presumed to be served by


                            4 Petitioner'sbrief includes multiple references to substantive due
                      process, but fails to expressly or impliedly make a cogent argument
                      related to the constitutional doctrine. See Maresca v. State, 103 Nev. 669,
                      673, 748 P.2d 3, 6 (1987) (explaining that this court need not address
                      arguments that are not cogent).



SUPREME COURT
        OF
     NEVADA
                                                            6
(0) I947A




              :2,PA
                the termination of parental rights." (Emphasis added). In accordance
                with the statute's plain language, because K A and B.A. lived outside of
                petitioner's home pursuant to a placement for more than 14 months of a
                consecutive 20-month period, the juvenile division of the district court
                properly recognized the presumption in maintaining the permanency plan
                for K.A. and B.A. that recommended the termination of petitioner's
                parental rights. 5




                      5 We  reject petitioner's argument that the State created this
                presumption by making only token efforts under NRS 128.107 to reunify
                her with her children. NRS 128.107 only applies when a court is
                determining whether to terminate parental rights.          See NRS 128.107.
                Here, the juvenile division of the district court only adopted a permanency
                plan and did not decide whether to actually terminate petitioner's
                parental rights in K.A. and BA. Accordingly, this provision does not
                apply.



SUPREME COURT
      OF
   NEVADA
                                                     7
  I947A
                            Based on the foregoing, petitioner cannot satisfy her burden to
                show that extraordinary relief is warranted, and therefore we ORDER the
                petition DENIED.


                                                            -A&A   elt4;       ,   C.J.
                                                   Hardesty




                                                   Parraguirre


                                                                                    J.




                                                   Saitta


                                                                                    J.




                                                                                    J.
                                                  Pickering


                cc:   State Public Defender/Carson City
                      Attorney General/Carson City
                      Storey County District Attorney
                      Storey County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     8
(0) 1947A